Exhibit 8.1 List of Significant Subsidiaries Subsidiary Jurisdiction of Incorporation Principal Activities % Owned Allis-Chalmers Energy Inc. United States Holding company Archer Management (US) LLC United States Management company Seawell Management AS Norway Management company Seawell Management Ltd United Kingdom Management company Seawell Management (Bermuda) Ltd Bermuda Management company Seawell Management (Hong Kong) Limited Hong Kong Management company Seawell Norge AS Norway Onshore administration and holding company Seawell AS Norway Drilling, engineering and well services Seawell Offshore Denmark AS Denmark Well services Seawell Services Ltd. Hong Kong Drilling services Seawell Overseas Contracting Ltd. Hong Kong Drilling services Seawell Ltd. (UK) United Kingdom Drilling, engineering and well services Seawell ConsultingServices Ltd. United Kingdom Onshore administration and management Archer Assets UK Limited United Kingdom Holding company Seawell Drilling Ltd. United Kingdom Drilling services Archer Well Company Inc. United States Drilling, engineering and well services Seawell Emerald Ltd. Bermuda Owner of modular rig Seawell Oil Tools Ltd. Bermuda Rental services Seawell do Brasil Servicos de Petroleo Ltda Brazil Drilling and engineering services Seawell Oil Tools AS Norway Well services Peak Well Solutions AS Norway Well services TecWel AS Norway Well services TecWel Telemetri AS Norway Well services TecWel Inc. United States Well services TecWel Ltd. United Kingdom Well services C6 Technologies AS Norway Oilfield equipment 50 Viking Intervention Technology AS Norway Oilfield equipment Wellbore Solutions AS Norway Oilfield equipment Rig Inspection Services Pte. Ltd Singapore Inspection Services Romeg Holdings Pty. Ltd. Australia Inspection Services Gray Holdco, Inc. United States Holding company Gray Parent Inc. United States Holding company Gray Wireline Service Inc. United States Well services Universal Wireline, Inc. United States Well services Note: 1Viking Intervention Technology AS is 100% owned by C6 Technologies AS.
